Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/20 has been entered. 

Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasunori et al. (JP 2015-164515 (provided in the IDS)).

	3.	Addressing claim 1, Yasunori discloses an ultrasonic measurement apparatus comprising:
a probe that is provided with a plurality of channels receiving ultrasonic waves (see Figs. 1-3, probe with plurality of channels or transducer elements receiving ultrasound waves; 
a calculation processing section that performs a calculation process on a received signal which is received by each channel, performs a delay process on the received signal received by each channel, performs weight selection of selecting one of a predetermined weight and an adaptive weight for performing an adaptive beam forming process as a reception beam forming process, as a signal combination weight for the reception beam forming process, for each processing target point of a target region, and generates an ultrasonic image by performing the reception beam forming process, wherein the calculation processing section performs edge detection with respect to the target region on the basis of the received signal, determination of determining whether an extension direction of an edge portion is orthogonal or not orthogonal to a beam direction, extraction of extracting the edge portion if the extension direction of the edge portion satisfies a predetermined condition with respect is not orthogonal to the beam direction in the reception beam forming process related to the processing target point among edge portions detected through the edge 

4.	Addressing claims 3-7, Yasunori discloses:
wherein the probe is a probe configured to perform linear scanning, and 
wherein the extraction is to extract the edge portion extracting the edge portion of which the extension direction is not parallel to a scanning direction in the linear scanning (see Fig. 5; the scanning in Fig. 5 is linear scan; the return beam is slant compare to the transmitted beam therefore it is not parallel to a scanning direction); 
wherein the probe is a probe configured to perform linear scanning, and wherein the extraction includes setting the edge portion of which an extension direction is parallel to a scanning direction in the linear scanning as an exclusion target of the extraction, and extracting the edge portion of which the extension direction is not orthogonal to the beam direction and which has a length of a predetermined length or more from edge portions which are not the exclusion target (see Fig. 5, the edge is parallel to the straight down transmitted beam, the slanted return beam is the extracted edge portion that is non-orthogonal);
wherein the probe is a probe configured to perform sector scanning, wherein the extraction includes extracting the edge portion satisfying a predetermined condition for each beam direction, and wherein the weight selection includes using the predetermined weight as the signal combination weight in a case where the edge portion extracted to correspond to the beam direction is the processing target point (see Figs. 5, 9, [0067-0070]; [0067] discloses sector scan; [0068-0070] disclose using predetermined weight for a predetermined condition);
wherein the predetermined condition includes a condition in which the edge portion has a length of a predetermined length or more, and wherein the calculation processing section sets the predetermined length to be variable depending on a distance to the processing target point along the beam direction (the system is capable of setting the predetermined length to be variable depending on a distance to the processing target point along the beam direction);
wherein the predetermined weight is defined depending on a value which the 
adaptive weight can take (see [0068-0070]).

5.	Addressing claim 9, it is inherent that the apparatus of claim 1 perform the method of claim 9 therefore claim 9 is being rejected for the same reason as claim 1. 

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yasunori et al. (JP 2015-164515 (provided in the IDS)) and in view of Yoden (US 2004/0144176).

8.    	Addressing claim 8, Yasunori discloses amplitude effect the beam forming process and weight is added to improve the received signal (see [0043-0044]). However, Yasunori does not explicitly disclose wherein the adaptive weight is a weight in which a value corresponding to the amplitude of the received signal of each channel is variable, and wherein the adaptive beam forming process is a signal combination process in which weighted addition is performed on the received signal by using the adaptive weight. In the same field of endeavor, Yoden discloses wherein the adaptive weight is a weight in which a value corresponding to the amplitude of the received signal of each channel is variable, and wherein the adaptive beam forming process is a signal combination process in which weighted addition is performed on the received signal by using the adaptive weight (see Figs. 2-3, 5, 7 and 10, the beam forming process form signal from the reflect signals; the weight is added based on the amplitude of the reflected signal and the amplitude vary). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasunori to have wherein the adaptive weight is a weight in which a value 

Response to Arguments

Applicant’s arguments with respect to claims 1 and 3-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Previous 112 rejections are withdraw.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793